 



Exhibit 10.1
General Release & Severance Agreement
     This General Release and Severance Agreement (“General Release Agreement”)
is made and entered into between Poe A. Timmons (“Associate”) and Tween Brands,
Inc. (the “Company”).

      WHEREAS, the parties wish to terminate their employment relationship and
wish to fully dispose of any and all claims of whatever kind or nature which
Associate ever had or may now have against the Company         WHEREAS, in
consideration of the termination benefits outlined in the Separation Pay,
Confidentiality & Non-Competition Agreement between Too, Inc. and Poe A. Timmons
dated June 10, 2005 (“Separation Pay Agreement”), and by signing this General
Release Agreement, the parties agree as follows:

  1.   Associate has resigned as an officer of the Company and it subsidiaries
and affiliates as of the close of business August 18, 2006 (“Separation Date”).

  2.   In consideration for signing this General Release Agreement, the Company
agrees to pay Associate termination benefits in accordance with the terms of the
Separation Pay Agreement for a termination without cause as set forth in
Paragraph 4 and all other relevant provisions of the Separation Pay Agreement.
Pursuant to Paragraph 4 of the Separation Pay Agreement, Company shall pay
Associate eleven thousand nine hundred twenty-three and 7/100 dollars
($11,923.07), (current rate) minus the deductions required by law (including
applicable withholding), on a bi-weekly basis for a period beginning on the
first normal pay period after this General Release Agreement becomes irrevocable
in accordance with Paragraph 19, below, and ending after the Associate has
received a total of twenty-six (26) such payments over a period of fifty-two
(52) weeks, or the date the Associate is employed (including self-employed) at
an equivalent rate of pay, whichever occurs first. If the Associate obtains
employment (including self-employment) at a lower rate of pay, she will continue
to receive the differential between the two rates of pay for the balance of the
fifty-two (52) weeks. Associate also agrees to immediately inform the Senior
Vice President, Human Resources if Associate accepts employment or begins
self-employment during the fifty-two (52) week period of salary payments, so
that the referenced deductions can be made

  3.   The Company agrees to pay the Associate upon the date this General
Release Agreement becomes irrevocable, all vacation entitlement that is
currently earned, but unused.

  4.   The Company agrees to pay the Associate, upon the date this General
Release Agreement becomes irrevocable, her full incentive compensation for the
Spring 2006 Season pursuant to the Company’s Incentive Compensation Plan.

  5.   The Company will provide the COBRA continuation of benefits at our costs
(no cost to Associate) for up to a total of fifty-two (52) weeks, or the first
day of eligibility of insurance with another employer, whichever is earliest.

  6.   The Company agrees to pay the cost of outplacement services up to an
amount not to exceed five thousand and 00/100 dollars ($5,000.00). These
services will be offered only through a provider previously approved by the
Company. The cost of any outplacement services will be reimbursed directly by
the Company to the provider. This enhanced benefit is not reimbursable to the
associate.

  7.   Too, Inc. Savings and Retirement Plan vested balances may remain in, be
transferred from, or paid to you in accordance with laws and regulations
governing 401(k) plans.

  8.   The Associate will have 90 days from the Separation Date to exercise any
vested, but unexercised options, as allowed by the Stock Option and Performance
Incentive Plan.

Page 1 of 3



--------------------------------------------------------------------------------



 



    9.   Neither the Associate nor any officer, director or any authorized
spokesperson of the Company shall state or otherwise publish anything about the
other party which would adversely affect the reputation, image or business
relationships and goodwill of the other party in its/her market and community at
large.

  10.   The sums of money and conditions set forth as specified in paragraphs
(1), (2), (3), (4), (5), (6) and (7) of the General Release Agreement represent
any and all termination pay, back pay, wages, vacation pay, damages (liquidated
or unliquidated), benefits, attorneys’ fees, costs, interest or other monies to
which Associate may now be entitled from the Company.

  11.   Associate agrees to make herself available for testimony at any
proceeding and/or consultation with the Company’s attorneys, and to cooperate
fully during any investigation with respect to any pending or future litigation
that involves the Company. The Company agrees to pay in full all reasonable
expenses associated therewith.

  12.   This General Release Agreement does not prevent the Associate from
filing for unemployment compensation benefits.

  13.   Except for her rights under this General Release Agreement, the
Associate acquits, releases and forever discharges, the Company, its affiliates,
and all of their past, present and future officers, directors, agents, employees
and shareholders, of and from all, and in all manner of, actions and causes of
action, suits, debts, claims and demands whatsoever, in law or in equity, which
she ever had or may now have, through the date of Associate’s execution of this
General Release Agreement, with respect to any aspect of her employment by, or
termination of employment from, the Company and with respect to any other
agreement, under other federal, state or local law with respect to age, race,
sex, and other forms of employment discrimination, breach of contract, tort or
other federal, state and local laws relating to employment and its termination.

  14.   Except for its rights under this General Release Agreement, the Company
acquits, releases and forever discharges the Associate of and from all, and in
all manner of, actions and causes of action, suits, debts, claims and demands
whatsoever, in law or in equity, which it ever had or may now have, through the
date of Associate’s execution of this General Release Agreement, with respect to
any aspect of Associate’s employment by, or termination of employment from, the
Company.

  15.   Associate hereby certifies that she is not aware of any control
weakness, compliance issue or accounting issues that have not been previously
disclosed to the Company’s Chief Executive Officer and/or its Chief Operating
Officer or have been specifically identified and recognized as an issue in the
Sarbanes-Oxley Section 404 process.

  16.   Associate agrees to refrain from divulging (directly or indirectly) to
any person or entity, in any manner whatsoever, information concerning any
matters affecting or relating to the operations, business or personnel of the
Company or any of its affiliated companies except insofar as she is required to
testify as a witness in a response to a subpoena and then only to the extent
required by law. This does not prohibit the Associate from divulging information
currently available in the public domain.

  17.   Until August 18, 2007, Associate will not, directly or indirectly, work
for or contribute to the efforts of any of the following competitors of the
Company: abercrombie kids, Children’s Place Retail Stores, Inc., Gap Kids,
Gymboree Corp., Delias, Claire’s Stores, Inc., or any other business either now
in formation but unknown to the Company or yet to be formed that sells apparel
to girls between the ages of 7 – 14.

  18.   Associate agrees to return all Company property within five (5) days of
the execution of this General Release Agreement, including but not limited to
all documents explaining Company policies and procedures and personnel-related
documents on other associates.

  19.   The parties agree that if the terms are acceptable, the Associate has
twenty-one (21) days from her date of receipt to sign this General Release
Agreement. Associate understands

Page 2 of 3



--------------------------------------------------------------------------------



 



       that she should discuss any concerns she may have with her lawyer before
executing this General Release Agreement. By law, after Associate signs this
General Release Agreement she has seven (7) days from that date in which she can
change her mind and revoke it. To revoke this General Release Agreement,
Associate must deliver a written revocation to the Senior Vice President, Human
Resources at Tween Brands, Inc., 8323 Walton Parkway, New Albany, OH 43054 by
5:00 p.m. on or before the seventh day following the date the Associate signs
this General Release Agreement.

  20.   Associate and Company agree that this General Release Agreement is
intended to avoid all litigation relating to Associate’s employment with the
Company and Associate’s separation therefrom; therefore, it is not to be
considered as the Company’s admission of liability to Associate – liability
which the Company denies, nor is it intended to be an admission by Associate of
any liability or wrongdoing of Associate – liability which Associate denies.

  21.   This General Release Agreement may not be changed orally and this
General Release Agreement contains the entire agreement of the Parties with
respect to the subject matter hereof and, with the exception of Paragraphs (1),
(2) and (3) of the Separation Pay Agreement (which provisions are hereby
incorporated by reference), supersedes all prior agreements and understandings,
oral or written, between the Associate and the Company.

  22.   This General Release Agreement will be governed and interpreted in
accordance with Ohio law.

  23.   WHEREFORE, the parties hereto have read all of the foregoing, understand
the same, have had an opportunity to review it with legal counsel, if any, and
agree to all of the provisions contained herein.

            Tween Brands, Inc.    
 
       
By:
  /s/ Ron Sykes   8/29/06
 
       
 
  Ron Sykes
Senior Vice President, Human Resources   Date of Agreement Execution

Signature below must be executed in the presence of Notary.

               
By
  /s/ Poe Allison Timmons      Agreed and accepted as of       8/28/06    
 
          Date
 
           
State of
     Ohio           
 
           
County of
    Franklin          

Sworn to and subscribed before me this     28th    day of   August  ,   Patricia
Thompson   My commission expires:   9/2/08  

Page 3 of 3